DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the Applicant’s response filed on 02/03/2021.
 
Claims 1, 15, and 20 are amended; and claims 2-14, 16-19, and 21 are unchanged; therefore, claims 1-21 are pending in the application, of which, claims 1, 15, and 20 are presented in independent form.

In light of Applicant’s terminal disclaimer, the nonstatutory obviousness-type double patenting rejection is withdrawn.

In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. §103 are withdrawn.

Priority
This application is a continuation that claims the benefit of U.S. Patent Application No. 14/341,028 filed 07/25/2014, which has since been issued as U.S. Patent No. 10,291,652.
Terminal Disclaimer
The terminal disclaimer filed on 05/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior U.S. Patent No. 10,291,652 issued on 05/14/2019 had been reviewed and was accepted. The terminal disclaimer has been recorded. The nonstatutory obviousness-type double patenting rejection is withdrawn.

Allowance
Claims 1-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims. In particular, the prior art does not teach “generating, for the particular policy state for a policy evaluation tree, possible next policy states based on one or more policy actions and one or more costs associated with the respective one or more policy actions, wherein each of the one or more policy actions is associated with one or more probabilities indicating one or more possibilities of resulting in one or more of the possible next policy states by performing the respective policy action, wherein the respective cost associated with each policy action is determined based on one or more computing costs of the policy action resulting in the one or more of the possible next policy states, respectively, each of the computing costs being positively weighted proportionally by a respective probability of the policy action 
Additionally, the claims have been reviewed for compliance with §101 under Alice analysis. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785.  The examiner can normally be reached on MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EC/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165